COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-392-CV
 
 
  
IN 
RE BEN E. KEITH COMPANY                                                   RELATOR
D/B/A 
BEN E. KEITH FOODS
 
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's emergency petition for writ of mandamus and is of 
the opinion that relief should be denied.  Accordingly, relator's emergency 
petition for writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
   
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
A: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.
 
MCCOY, 
J. would request a response.
 
DELIVERED: 
December 14, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.